IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 97-10458
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

AUDENCIO CORONADO-CONTRERAS,

                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:96-CR-162-Y-2
                        - - - - - - - - - -
                         December 26, 1997
Before JOLLY, BENAVIDES, and PARKER, Circuit Judges.

PER CURIAM:*

     Audencio Coronado-Contreras appeals the two-level increase

in his offense level for possession of a dangerous weapon under

U.S.S.G. § 2D1.1.   Coronado-Contreras argues that it was clearly

improbable that the seized rifles were involved in the heroin

trafficking activities with which he was charged.   The district

court did not clearly err in applying the two-level increase.

See United States v. Garza, 118 F.3d 278, 285 (5th Cir. 1997);

United States v. Flucas, 99 F.3d 177, 179 (5th Cir. 1997).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No.
            -2-

AFFIRMED.